VAN ORSDFL, Associate Justice.
This appeal is from the refusal of the Commissioner of Patents to grant a reissue application filed more than three years after the issuance of the patent. The invention, as described by the Commissioner, relates to—
“An internal combustion engine radiator shutter and means for opening and closing the shutter operated by the temperature of the water in the radiator, so as to regulate the amount of air passing through the radiator coils.”
The claims were denied upon the settled rule that reissue claims, which seek to broaden the claims of the original patent, will not be allowed, except for unusual circumstances, which excusé delay. In re Starkey, 21 App. D. C. 519. The determination of this question is one largely within the discretion of the Commissioner, and will not be disturbed unless manifest error has been committed.
A careful examination of the record fails to disclose any extenuating circumstances which would justify a departure from the rule.
The decision of the Commissioner of Patents is affirmed.
Affirmed.
Mr. Justice HITZ, of the Supreme Court of the District of Columbia, sat in the place of Mr. Justice ROBB in the hearing and determination of this appeal.